     Exhibit 10.4
EXECUTION
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”) is entered into as of June 30, 2009, among QUEST RESOURCE
CORPORATION, a Nevada corporation (the “Borrower”), the Guarantors listed on the
signature pages hereto, ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent for the Lenders parties to the hereinafter defined Credit
Agreement (in such capacities, the “Administrative Agent” and “Collateral
Agent,” respectively), and as the Lender.
     Reference is made to the Amended and Restated Credit Agreement dated as of
July 11, 2008 among Borrower, the Administrative Agent, the Collateral Agent and
the Lender, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of October 24, 2008, Second Amendment to Amended and
Restated Credit Agreement dated as of November 4, 2008, Third Amendment to
Amended and Restated Credit Agreement dated as of January 30, 2009 and Fourth
Amendment to Amended and Restated Credit Agreement dated as of May 29, 2009 (as
amended, the “Credit Agreement”). Unless otherwise defined in this Fifth
Amendment, capitalized terms used herein shall have the meaning set forth in the
Credit Agreement; all section, exhibit and schedule references herein are to
sections, exhibits and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this Fifth Amendment.
RECITALS
          The Borrower, Administrative Agent and Lender desire to, among other
things, enter into this Fifth Amendment to amend certain provisions of the
Credit Agreement.
     Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
     Paragraph 1. Amendments. Effective as of the Fifth Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:
     1.1 Definitions. Section 1.01 of the Credit Agreement is amended as
follows:
     (a) The following definitions are amended in their entirety to read as
follows:
     “Agreement means this Amended and Restated Credit Agreement as amended by
the First Amendment to Credit Agreement, the Second Amendment to Credit
Agreement, the Third Amendment to Credit Agreement, the Fourth Amendment to
Credit Agreement and the Fifth Amendment to Credit Agreement.”
     “Loan Documents means this Agreement, each Term Note, the PIK Note, the
Second PIK Note, the Interest Deferral Note, each of the Collateral Documents,
the Agent/Arranger Fee Letter, each Borrowing Notice, each Letter of Credit
Application, the L/C Terms and Conditions, each Compliance Certificate, the
Guaranties, and each other agreement, document or instrument delivered by any
Loan Party from time to time in connection with this Agreement and the Term
Notes.”
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



     “Maturity Date means (a) with respect to the Original Term Loan and the PIK
Notes, the Original Term Loan Maturity Date, (b) with respect to the Interest
Deferral Note, September 30, 2009 and (c) with respect to the Additional Term
Loan, the Additional Term Loan Maturity Date.”
     (b) The following definitions are inserted alphabetically into Section 1.01
of the Credit Agreement:
     “Fifth Amendment Effective Date means June 30, 2009.”
     “Fifth Amendment to Credit Agreement means that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of June 30, 2009, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
the Lender.”
     “Interest Deferral Note means a promissory note of the Borrower dated the
Fifth Amendment Effective Date, in the original principal amount of $862,785.96
and substantially in the form of Exhibit B-5, attached to the Fifth Amendment
evidencing the obligation of Borrower to pay the amount of deferred interest due
and payable on June 30, 2009, and all renewals and extensions of all or any part
thereof.”
     “PIK Notes means collectively the PIK Note and Second PIK Note and all
renewals and extensions of all or any part thereof.”
     “Second PIK Note means a promissory note of the Borrower dated the Fifth
Amendment Effective Date, in the original principal amount of $25,000.00 and
substantially in the form of Exhibit B-4, attached to the Fifth Amendment
evidencing the obligation of Borrower to repay the amendment fee earned in full
as of the Fifth Amendment Effective Date and all renewals and extensions of all
or any part thereof.”
     1.2 Section 2.04(a). Section 2.04(a) of the Credit Agreement is amended in
its entirety to read as follows:
     “(a) Optional Prepayments. The Borrower may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part the Term Loan Principal Debt, PIK Notes and Interest
Deferral Note without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than noon, New York time, (A)
three Business Days prior to any date of prepayment of Eurodollar Rate Loans,
and (B) the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $25,000 or a whole multiple of $25,000
in excess thereof. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term Loan to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



thereon, together with any additional amounts required pursuant to Section
3.05.” Each such prepayment shall be applied to the Term Loans, PIK Notes and/or
Interest Deferral Note of the Lenders in accordance with their respective Pro
Rata Share.
     1.3 Section 2.04(b). Section 2.04(b) of the Credit Agreement is amended in
its entirety to read as follows:
     “(b) Mandatory Prepayments-Collateral Deficiency. Except for any Collateral
Deficiency occurring during the fiscal quarters ended December 31, 2008,
March 31, 2009, June 30, 2009 and September 30, 2009, if for any reason a
Collateral Deficiency exists, Borrower shall notify Administrative Agent in
writing of such Collateral Deficiency within five (5) Business Days after
becoming aware of such Collateral Deficiency and indicate in such written notice
Borrower’s plan to cure such Collateral Deficiency. The Collateral Deficiency
must be cured on or before the thirtieth (30th ) day after Borrower becomes
aware of such Collateral Deficiency. To cure such Collateral Deficiency,
Borrower may elect to do one or more of the following:
     (i) repay Original Term Loan Principal Debt in an aggregate amount
sufficient to eliminate such Collateral Deficiency within such thirty (30) day
cure period, and
     (ii) pledge additional MLP Units or Oil & Gas Properties owned by the
Borrower or another Loan Party having sufficient Pledged Collateral Market
Value, as of the date of such pledge, to eliminate such Collateral Deficiency.”
     1.4 Section 2.07(c). Section 2.07(c) of the Credit Agreement is amended in
its entirety to read as follows:
     “(c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided however, with respect to the $862,785.96 interest
payable on the June 30, 2009 Interest Payment Date, such interest shall be
deferred, shall be evidenced by the Interest Deferral Note and shall not be
required to be paid until September 30, 2009. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief
Law.”
     1.5 Section 2.08. A new Section 2.08(c) is added to the Credit Agreement to
read in its entirety as follows:
     “(c) Fifth Amendment Amendment Fee. On the Fifth Amendment Effective Date,
the Lenders shall have earned in full a $25,000 amendment fee, which is
non-refundable. Instead of paying such fee on such date, the Lenders will allow
the fee to be evidenced by the Second PIK Note. Interest shall accrue on the
Second PIK Note at the Adjusted Base Rate and will be payable at the Maturity
Date. The Second PIK Note may be prepaid at any time without premium or penalty
and the Indebtedness evidenced thereby shall be deemed a Base Rate Loan for
purposes of this Agreement and constitute an Obligation and be entitled to the
benefits of the Collateral Documents.”
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



     1.6 Section 6.01(b). Section 6.01(b) of the Credit Agreement is amended to
read in its entirety as follows::
     “(b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited stand alone balance sheet of the Borrower as at the end of such fiscal
quarter, and the related statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended (provided,
that if the Borrower is a public company, such financial statements shall be
required to be furnished no later than the date that the Borrower is required to
timely file its quarterly report on Form 10-Q with the Securities Exchange
Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the Borrower and the corresponding portion of the
previous fiscal year of the Borrower, if any, all in reasonable detail and
certified by a Responsible Officer of the Borrower, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower in accordance with GAAP (except as otherwise noted herein),
subject only to normal year-end audit adjustments and the absence of footnotes
and to adjustments or restatements arising out of or related to the
Misappropriation Transaction; provided delivery of the unaudited stand alone
balance sheet, statement of income and cash flows of the Borrower for the fiscal
quarters ending September 30, 2008 and March 31, 2009 may be delayed and not
delivered to the Administrative Agent until August 15, 2009”.
     1.7 Sections 7.17(a) and (b). Sections 7.17(a) and (b) of the Credit
Agreement are amended in their entirety to read as follows:
     “(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
fiscal quarter-end, commencing with the quarter-ended September 30, 2008, to be
less than 2.5 to 1.0; provided the foregoing covenant shall be waived for the
quarters-ended December 31, 2008, March 31, 2009 and June 30, 2009.
     (b) Leverage Ratio. Permit the Leverage Ratio at any fiscal quarter-end,
commencing with the quarter-ended September 30, 2008, to be greater than 2.0 to
1.0; provided the foregoing covenant shall be waived for the quarters-ended
December 31, 2008, March 31, 2009 and June 30, 2009.”
     Paragraph 2. Effective Date. This Fifth Amendment shall not become
effective until the date (such date, the “Fifth Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:
     (a) this Fifth Amendment, executed by the Borrower, the Guarantors, the
Administrative and the Lender;
     (b) payment on the Fifth Amendment Effective Date to the Administrative
Agent of a $25,000 amendment fee which fee shall be fully earned and
nonrefundable on the Fifth Amendment Effective Date in the form of a
payment-in-kind note (“Second PIK Note”) that shall be paid on the first to
occur of the Maturity Date or the repayment of the Obligations;
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



     (c) the Second PIK Note and Interest Deferral Note executed by the
Borrower;
     (d) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of Borrower as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (e) fees and expenses required to be paid pursuant to Paragraph 5 of this
Fifth Amendment, to the extent invoiced prior to the Fifth Amendment Effective
Date; and
     (f) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
     Paragraph 3. Acknowledgment and Ratification. The Borrower and the
Guarantors each (i) consent to the agreements in this Fifth Amendment and
(ii) agree and acknowledge that the execution, delivery, and performance of this
Fifth Amendment shall in no way release, diminish, impair, reduce, or otherwise
affect the respective obligations of the Borrower or any Guarantor under the
Loan Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.
     Paragraph 4. Representations. The Borrower and the Guarantors each
represent and warrant to the Administrative Agent and the Lender that as of the
Fifth Amendment Effective Date and after giving effect to the waivers and
amendments set forth in this Fifth Amendment (a) all representations and
warranties in the Loan Documents are true and correct in all material respects
as though made on the date hereof, except to the extent that any of them speak
to a different specific date, and (b) no Default or Event of Default exists.
     Paragraph 5. Expenses. The Borrower shall pay on demand all reasonable
costs, fees, and expenses paid or incurred by the Administrative Agent incident
to this Fifth Amendment, including, without limitation, Attorney Costs in
connection with the negotiation, preparation, delivery, and execution of this
Fifth Amendment and any related documents, filing and recording costs, and the
costs of title insurance endorsements, if any.
     Paragraph 6. Miscellaneous.
          This Fifth Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this Fifth Amendment by reference. Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate, (ii)
headings and captions may not be construed in interpreting provisions,
(iii) this Fifth Amendment must be construed, and its performance enforced,
under New York law and applicable federal law, and (iv) if any part of this
Fifth Amendment is for any reason found to be unenforceable, all other portions
of it nevertheless remain enforceable.
     Paragraph 7. Entire Agreement. This Fifth Amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

5



--------------------------------------------------------------------------------



 



     Paragraph 8. Parties. This Fifth Amendment binds and inures to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent
and the Lender, and their respective successors and assigns.
     Paragraph 9. Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Fifth Amendment.
     Paragraph 10. Release. As additional consideration for the execution,
delivery and performance of this Fifth Amendment by the parties hereto and to
induce the Administrative Agent, the Collateral Agent and the Lender to enter
into this Fifth Amendment, the Borrower warrants and represents to the
Administrative Agent, the Collateral Agent and the Lender that no facts, events,
statuses or conditions exist or have existed which, either now or with the
passage of time or giving of notice, or both, constitute or will constitute a
basis for any claim or cause of action against the Administrative Agent, the
Collateral Agent and the Lender or any defense to (i) the payment of Obligations
under the Term Notes and/or the Loan Documents, or (ii) the performance of any
of its obligations with respect to the Term Notes and/or the Loan Documents. In
the event any such facts, events, statuses or conditions exist or have existed,
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES Administrative Agent, the Collateral Agent and the Lender, as
well as their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which Borrower may have against any of them or their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.
     Paragraph 11. Execution in Counterparts. This Fifth Amendment may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this Fifth
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Fifth Amendment.
     The parties hereto have executed this Fifth Amendment in multiple
counterparts to be effective as of the Fifth Amendment Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
be duly executed as of the Fifth Amendment Effective Date.

            BORROWER:


QUEST RESOURCE CORPORATION,
as Borrower
      By:   /s/ David Lawler         David Lawler        President     

     The undersigned, as the Guarantors referred to in the Credit Agreement, as
amended by this Fifth Amendment, hereby consent to this Fifth Amendment and
hereby confirm and agree that (i) the Loan Documents (which specifically
includes the Guaranty executed by each Guarantor and each Security Agreement and
Mortgage executed by each Guarantor) in effect on the date hereof to which each
are a party are, and shall continue to be, in full force and effect and are
hereby confirmed and ratified in all respects except that, upon the
effectiveness of, and on and after the Fifth Amendment Effective Date, all
references in such Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended by this Fifth Amendment, and (ii) such Loan Documents
consisting of Guaranties, Security Agreements, Mortgages, and assignments and
all of the collateral described therein do, and shall continue to, secure the
payment by the Borrower of the Obligations under the Credit Agreement.

            GUARANTORS:


QUEST OIL & GAS, LLC,
as a Guarantor
      By:   /s/ David Lawler         David Lawler,        President        QUEST
ENERGY SERVICE, LLC,
as a Guarantor
      By:   /s/ David Lawler         David Lawler,        President     

Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



            QUEST EASTERN RESOURCE, LLC,
as a Guarantor
      By:   /s/ David Lawler         David Lawler,        President        QUEST
MERGERSUB, INC.
as a Guarantor
      By:   /s/ David Lawler         David Lawler,        President     

Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Susan Khokher         Name:   Susan Khokher        Title:  
Manager, Agency     

Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



            L/C ISSUER AND LENDER:


ROYAL BANK OF CANADA, as a Lender
and L/C Issuer
      By:   /s/ Leslie P. Vowell         Leslie P. Vowell       
Attorney-in-Fact     

Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Signature Page 4



--------------------------------------------------------------------------------



 



Exhibit B-4
FORM OF SECOND PIK NOTE

$25,000.00   June 30, 2009

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to the order of ROYAL BANK OF CANADA (the “Lender”), on the Maturity Date
(as defined in the Credit Agreement referred to below) the principal amount of
TWENTY-FIVE THOUSAND AND NO Dollars ($25,000.00) due and payable by the Borrower
to the Lender on the Maturity Date under that certain Amended and Restated
Credit Agreement, dated as of July 11, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Royal Bank
of Canada, as Administrative Agent and Collateral Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
this Second PIK Note from the date hereof until such principal amount is paid in
full, at the Adjusted Base Rate, payable at maturity. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds to the account designated by
the Administrative Agent in the Credit Agreement. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.
     This Second PIK Note is the Second PIK Note referred to in the Credit
Agreement, is entitled to the benefits thereof and is subject to optional
prepayment in whole or in part as provided therein. This Second PIK Note is also
entitled to the benefits of each Subsidiary Guaranty. Upon the occurrence of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Second PIK Note shall become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement. The
Loan evidenced by this Second PIK Note shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Second PIK Note and endorse thereon
the date, amount and maturity of its Loans hereunder and payments with respect
thereto.
     This Second PIK Note is a Loan Document and is subject to Section 10.10 of
the Credit Agreement, which is incorporated herein by reference the same as if
set forth herein verbatim.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Second PIK Note.
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Exhibit B-4 Page 1



--------------------------------------------------------------------------------



 



     THIS SECOND PIK NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

            QUEST RESOURCE CORPORATION,
a Nevada corporation, as Borrower
      By:           Name:           Title:        

Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Exhibit B-4 Page 2



--------------------------------------------------------------------------------



 



Exhibit B-5
FORM OF INTEREST DEFERRAL NOTE

$862,785.96   June 30, 2009

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to the order of ROYAL BANK OF CANADA (the “Lender”), on September 30, 2009
the principal amount of EIGHT HUNDRED SIXTY-TWO THOUSAND SEVEN HUNDRED
EIGHTY-FIVE AND 96/100 Dollars ($862,785.96) due and payable by the Borrower to
the Lender on such date under that certain Amended and Restated Credit
Agreement, dated as of July 11, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Royal Bank
of Canada, as Administrative Agent and Collateral Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
this Interest Deferral Note from the date hereof until such principal amount is
paid in full, at the Adjusted Base Rate, payable September 30, 2009. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds to the
account designated by the Administrative Agent in the Credit Agreement. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
     This Interest Deferral Note is the Interest Deferral Note referred to in
the Credit Agreement, is entitled to the benefits thereof and is subject to
optional prepayment in whole or in part as provided therein. This Interest
Deferral Note is also entitled to the benefits of each Subsidiary Guaranty. Upon
the occurrence of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Interest Deferral Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Loan evidenced by this Interest Deferral
Note shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Interest Deferral Note and endorse thereon the date, amount
and maturity of its Loans hereunder and payments with respect thereto.
     This Interest Deferral Note is a Loan Document and is subject to
Section 10.10 of the Credit Agreement, which is incorporated herein by reference
the same as if set forth herein verbatim.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Interest Deferral Note.
Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Exhibit B-5 Page 1



--------------------------------------------------------------------------------



 



     THIS INTEREST DEFERRAL NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

            QUEST RESOURCE CORPORATION,
a Nevada corporation, as Borrower
      By:           Name:           Title:        

Fifth Amendment to Quest
Resource Corporation
Amended and Restated Credit Agreement

Exhibit B-5 Page 2